Case 14-24411        Doc 34     Filed 02/11/19     Entered 02/11/19 16:45:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 24411
         Victor Marcelleus GOODWIN
         Levita Lenise KENT-GOODWIN
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/30/2014.

         2) The plan was confirmed on 09/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/31/2017, 07/12/2018.

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-24411             Doc 34           Filed 02/11/19    Entered 02/11/19 16:45:17              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $17,675.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                          $17,675.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $722.18
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $722.18

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Chase Health Advance                      Unsecured         320.00           NA            NA            0.00       0.00
 Department Of Education                   Unsecured    158,525.00    166,296.62     166,296.62           0.00       0.00
 Elk Grove Dental Care                     Unsecured         700.00           NA            NA            0.00       0.00
 Enhanced Recovery                         Unsecured      2,093.00            NA            NA            0.00       0.00
 Harris and Harris                         Unsecured         212.40           NA            NA            0.00       0.00
 IL Dept Of Healthcare & Family Services   Priority      18,011.00     65,810.49      65,810.49     16,952.82        0.00
 Internal Revenue Service                  Unsecured           0.00        112.56        112.56           0.00       0.00
 Medical Business Bureau                   Unsecured      1,460.00            NA            NA            0.00       0.00
 Merchants Credit Guide                    Unsecured         280.00           NA            NA            0.00       0.00
 National Recovery Agency                  Unsecured         117.00           NA            NA            0.00       0.00
 Navient Solutions Inc                     Unsecured      2,093.00       2,126.59      2,126.59           0.00       0.00
 Northwest Collectors                      Unsecured         929.00           NA            NA            0.00       0.00
 Pamela T. Goodwin                         Priority            1.00           NA            NA            0.00       0.00
 Pellettieri                               Unsecured          88.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         738.00        738.27        738.27           0.00       0.00
 Portfolio Recovery Associates             Unsecured         121.00        602.10        602.10           0.00       0.00
 Quorum Federal Credit Union               Secured       19,510.00            NA            NA            0.00       0.00
 Quorum Federal Credit Union               Secured      150,938.00            NA            NA            0.00       0.00
 Quorum Federal Credit Union               Unsecured      2,699.00            NA            NA            0.00       0.00
 Quorum Federal Credit Union               Unsecured         968.00           NA            NA            0.00       0.00
 Wyndham Discovery                         Unsecured          59.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-24411        Doc 34      Filed 02/11/19     Entered 02/11/19 16:45:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $65,810.49         $16,952.82              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                         $65,810.49         $16,952.82              $0.00

 GENERAL UNSECURED PAYMENTS:                            $169,876.14               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $722.18
         Disbursements to Creditors                            $16,952.82

 TOTAL DISBURSEMENTS :                                                                     $17,675.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
